Title: To John Adams from Sylvanus Bourne, 12 June 1798
From: Bourne, Sylvanus
To: Adams, John



Respected Sir
Amsterdam June 12 1798

I had the honor to address you not long since (via Hamburg) acquainting you that, notwithstanding the best exertions of our Minister at London (agreably to the instructions of the Secy of State by your order) no chance whatever remains to me for the recovery of a large property which was condemned by the Admiralty Court of England about eighteen months past—on the principle & for reason that I reside in Holland—It is a peculiarly hard case as I never did any thing to forfeit my neutral rights & was not aware on—accepting my Appointment here—that by that act merely I relinquished privileges so valuably a Character so dear to me as that of Citizen of America.
The loss of property to Amount of fifteen thousand Guilders falls very heavy on me, particularly at a moment, when by the conduct of another nation towards our Country—both my Official & commercial resources are cut off from the almost total Stagnation of the intercourse of trade, between this Country & America, rendering my Office here in a manner useless
Under these circumstances give me leave to solicit your attention—Should any Object of Employ of a temporary nature arise in any other part of Europe in which I could be serviceable to my Country—till a Change of Affairs might enable me to return to my Station here (which during my absence I should provide as far as necessary by leaving an Agent here, as I did during my late absence to the UStates)—unless Events might oblige our minister to leave the Hague & thereby render it proper that I should remain here to attend to Objects resulting from his Absence.
I trust in your candour for a due Appretiation of the Motives which dictate my request & guide my hopes & in your knowlege of my Character for the discernment of any title I may have to yr approbation
I have the honor to be with / perfect respect / yr Ob & devoted Servt

Sylvanus Bourne